DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Nov. 19, 2020, has been entered.
Response to Amendment
Claims pending: 1, 6-9, 12, 21-25 and 28-32.  They comprise of 2 groups:
1) Method1: 1, 6-9, 12, and 29-33, and 
	2) System1: 21-25, and 28.
The amendment filed Nov. 19, 2020 has the following updates:
	(1) Claims amended:
1) independent claim:1 and 21.
2) dependent claims: none.
(2) Claims canceled previously:
	1) dependent claims 2-5, 10-11, 13-20 and 26-27.
(3) claims new: 32-33.
Updated Claim Status
Claims pending: 1, 6-9, 12, 21-25 and 28-33.  They comprise of 2 groups:
1) Method1: 1, 6-9, 12, and 29-33, and 
	2) System1: 21-25, and 28.
All appear to have similar scope and will be rejected together.
As of November 19, 2020, independent claim 1 is as followed:
1. (Currently Amended) A method for identifying and responding to trending customer issues at a customer service center based on electronically stored interactions between customers and the customer service center, the method comprising: 
[1] accessing, by a survey decision engine, a plurality of transcriptions of interaction content of customer interactions, the customer interactions via a plurality of communication channels, wherein each transcription of interaction content is stored electronically with metadata and wherein each transcription interaction content and the metadata correspond to an interaction between a customer and a customer service agent at the customer service center via an interaction channel from among the plurality of communication channels;
for each transcription of the plurality of transcriptions:
[2] analyzing, by the survey decision engine, substantive content of each transcription, and other customer interactions associated with the customer, using predefined speech analytics to identify a plurality of topics of the interaction and specific issues corresponding to the topic;
[3] based on the plurality of topics of the interaction and the specific issues corresponding to the topic identified for the transcription, determining, by survey decision engine, whether to use a standard survey or a customized survey for the customer associated with the transcript; and 
[4] in response to determining that a customized survey should be used for the customer:
[5] for each identified topic of the plurality of topics, retrieving, by the survey decision engine,  pre-defined question structures from a database based on the identified topic;
[6] determining, by the survey decision engine, a customer identification number associated with the customer associated with the transcription;
[7] retrieving, by the survey decision engine, information associated with the customer based on the customer identification number;
, by the survey decision engine, the pre-defined question structures to include the identified specific issues to form questions for a customized survey specific to the customer;
[9] removing, by the survey decision engine, at least one question from the questions specific to the customer based on the retrieved information associated with the customer;
[10] automatically creating, by the survey decision engine, the customized survey comprising the questions specific to the customer; 
[11] analyzing, by the survey decision engine, the substantive content of the transcription using the predefined speech analytics to determine a delivery channel that is different than the interaction channel for the customized survey;
[12] automatically delivering, by the survey decision engine, the customized survey with the removed at least one question through the determined delivery channel; 
[13] receiving, by the survey decision engine, a survey response with survey results via one of a plurality of delivery platforms;
[14] automatically analyzing, by the survey decision engine, the survey results and identifying a trending issue based on survey results from a plurality of customers; and 
[15] automatically creating, by the survey decision engine, additional survey questions regarding the identified trending issue and storing the additional questions with the predefined question structures for creating subsequent surveys related to the identified trending issue.
Note: for referential purpose, numerals [1]-[15] are added to the beginning of each element.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 6-9, 12, 21-25 and 28-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a process for analyzing an interaction between a customer and customer service agent and designing customer feedback survey.  This judicial exception is not integrated into a practical application because the improvement is due to the use of computer automation of the process.  The application of a computer to the process to take advantage of “computer automation” feature is well known and conventional.  
Step 1: 
In the instant case, with respect to claims 1, 6-9, 12, 21-25 and 28-33:
Claim category:
(1) Process/method: 1, 6-9, 12, and 30-33, and
(2) Machine/system: 21-25, and 28-29.
(3) Manufacture/product: none.

Thus, the claims are generally directed towards one of the four statutory categories under 35 USC § 101.
  
Step 2A (Template)
1) Prong 1: Determine whether the claims at issue are directed to one of those patent-ineligible concept?  Does the claim recites any judicial exceptions, including certain groups of abstract ideas? i.e. 
(1) Mathematical concepts -- mathematical relationships, mathematical formulas or equations, and mathematical calculations;

(2) Certain method of organizing human activities -- 

(i) fundamental economic principles or practices (including hedging, insurance, mitigating risk);

(ii) commercial or legal interactions (including agreements in the form of contracts; Legal obligations; Advertising, marketing or sales activities or behaviors; business relations);    

(iii) managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and 

(3) Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, and opinion). 

2) Prong 2: Does the claim recites additional elements that integrate the judicial exception into a practical application? For examples: 


(1) MPEP § 2106.05 (a) - Improvements to the functioning of a computer or to any other technology or technological field.
(2) MPEP § 2106.05 (b) – Applying the judicial exception with or by use of a particular machine.
(3) MPEP § 2106.05 (c) – Effecting a transformation or reduction of a particular article to a different state or thing. Transforms “information” by simply “manipulates and outputs data” is not sufficient; see also Gottschalk v. Benson, 409 U.S.63, 71-72 (1972) (holding that a computer based algorithm that merely transform data from one form to another is not patent-eligible).  

(4) MPEP § 2106.05 (e) – Applying the judicial exception in some other meaningful way beyond general linking the use of the judicial exception to a particular technological environment.
Limitations that are not indicative of integration into a practical application:
(1) MPEP § 2106.05 (f) – “Apply it” or mere instructions to apply an exception.
(2) MPEP § 2106.05 (g) – Adding insignificant extra-solution (IE-S) activity.
(3) MPEP § 2106.05 (h) – Field of Use and Technological Environment.  
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, determines whether the claim meets:
Step 2B (Template):
1) Does the claim recite additional elements that amount to an inventive concept (aka “significantly more”) than the judicial exception? or
is not “well-understood, routine, conventional” in the field (see MPEP 2106.05(d)); or
Limitations that are not indicative of integration into a practical application:
(1) MPEP § 2106.05 (f) – “Apply it” or mere instructions to apply an exception.
(2) MPEP § 2106.05 (g) – Adding “insignificant extra-solution (IE-S) activity”.
(3) MPEP § 2106.05 (h) – Field of Use and Technological Environment, and

(4) MPEP § 2106.05 (d) and 2018 Berkheimer Memo- Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
Note: See Berkheimer vs. HP, Inc., 881 F.3d 1360, 1366 (Fed. Cir. 2018) (concluding that claims 1-3, and 9 of US Patent no. 7,447,713, which deals with “An Asset and Content Management System,” and “A method of archiving an item comprising in a computer processing system”, with steps of “presenting, parsing, comparing, storing, and editing data” are well known, routine, and conventional, and are abstract ideas).  Dependent claims 4-8 are not conventional and are patent eligible.     

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the steps of “accessing content of an interaction, analyzing the content, retrieving question structures, modifying structures, creating a survey, determining delivery channel, determining a trending issue, and creating additional survey, are well known step for analyzing a condition using a model and can be carried out in your mind and the computer components are generic components.  If a claim limitation, under its “broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Claim 1 recites a method, comprising:	
[1] access, …, transcriptions (data).	Data gathering, 
	Insignificant Extra-Solution Activity (IE-SA).	
[2] analyze content.					Mental step.

[4-5] retrieve question structure (data) 		Data gathering, IE-SA.
[6] determine id number.				Mental step.
[7] retrieve information.				Data gathering.
[8] modify question (information).			Mental step.
[9] remove question (information).			Mental step.
[10] creating survey (information).			Mental step.
[11] analyze content.					Mental step.
[12] deliver survey (data).				Transmit data.
[13] receive response (information).			Data gathering, IE-SA.
[14] analyze survey.					Mental step.
[15] create additional survey questions.		Mental step.
obtain customer’s data		  		IE-SA.

Thus under Step 2A, prong 1 or (i), the limitations of steps [2], [3], [6], [8]-[11], and [14]-[15], recite steps which may also fit within the Revised Guidance category of “mental processes”, that normally entail steps of “observation, evaluation, analyzing, judgment, and opinion”.    These limitations, when given their broadest reasonable interpretation, read over “business interactions” between the various entities/sources, which is a method of organizing human activity and, therefore, an abstract idea.  	

(1) This judicial exception is not integrated into a practical application.  In particular, the claim only recites one additional element – using a processor to perform all the analyzing and creating a survey steps, as shown above.  The processor in the 10 steps is recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of identifying, carrying out the model, and generating an output” such that amount no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it 
Step 2A, Prong 2:  
Does the claim recites additional elements that integrate the judicial exception into a practical application?  
In this case, independent claim 1, as a whole, is focused on “business process management” by analyzing an interaction between a customer and customer service agent and designing customer feedback survey.  This judicial exception is not integrated into a practical application because the improvement is due to the use of computer automation of the process.  The application of a computer to the process to take advantage of “computer automation” feature is well known and conventional.  

MPEP § 2106.05 (a) - Improvements to the functioning of a computer or to any other technology or technological field: 
Conclusion (1): none.  
The claimed invention is directed to a business practice that involves using generic computer components as tools to enhance the automation of a business process and wherein  analyzing an interaction between a customer and customer service agent and designing customer feedback survey.  The claimed invention does not appear to meet the guideline of MPEP 2106.05(a) since the claimed invention does not appear to improve the functioning or operation of a computer system or any other Technical Field or Technology.
The additional elements or combination of elements in the claims other than the abstract idea per se amount to no more than: 
(i) mere instructions to implement the idea on computer system.
(ii) recitation of a computer system that serve to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.  
additional elements or combination of elements in the claims do not provide an improvement to the functioning of a computer or to any other technology or technical field.
(2) MPEP § 2106.05 (b) – Applying the judicial exception with or by use of a particular machine.
Conclusion (2): none.  
As shown in Figs. 1-3, and specification [0002-0040], the computer system comprises devices that are generic server computer devices, “data processing system” that was described in the specification at a high level of generality, comprising generic computer components.  No indication in the specification nor does the attorney indicating that the operations recited in claim 1 requires any specialized computer hardware or other inventive computer components, i.e., a particular machine, or invokes any inventive programming.     
(3) MPEP § 2106.05 (c) – Effecting a transformation or reduction of a particular article to a different state or thing.
Conclusion (3): none.  
The claims deal with a method for analyzing an interaction between a customer and customer service agent and designing customer feedback survey.  The displaying of the relationship and the analysis result is not a “transformation or reduction of an article into a different state or thing constituting patent-eligible subject matter”. 
See In re Bilski, (Fed. Cir. 2008), see also CyberSource Corp. vs. Retail Decisions (Fed. Cir. 2011) (“The mere manipulation or reorganization of data … does not satisfy the transformation prong.”).
	
(4) MPEP § 2106.05 (e) – Applying the judicial exception in some other meaningful way beyond general linking the use of the judicial exception to a particular technological environment.
Conclusion (4): The current claims do not add meaningful limitations beyond generally linking the use of judicial exception, a method for analyzing an interaction between a customer and customer service agent and designing customer feedback survey.  
Limitations that are not indicative of integration into a practical application:

MPEP § 2106.05 (f) – “Apply it” or mere instructions to apply an exception.
Conclusion (1): The current claims merely invoke a generic computer components as a tool in which the computer instructions apply the judicial exception.
	
(2) MPEP § 2106.05 (g) – Adding insignificant extra-solution activity.
Conclusion (2): as shown above, steps 1, 4-5, 7 and 12-13, in independent claim 1 cite insignificant extra-solution activity.
	
(3) MPEP § 2106.05 (h) – Field of Use and Technological Environment.  
Conclusion (3): These 13 steps in independent claim 1 are limitations to be simply “a field of use” that attempts to limit the abstract idea to a particular technological environment.  
This judicial exception is not integrated into a practical application because a method for analyzing an interaction between a customer and customer service agent and designing customer feedback survey.  

(2) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to “integration of the abstract idea” into a “practical application”, the additional element of using “a processor” to perform the 10 cited steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component can not provide an inventive concept.  The claim is not patent eligible.  
As for dep. claims 6-8, which deal with the type of interaction content, i.e. audio data of a telephone call, this further limits the scope of the abstract idea “data types or features”, however, they are not considered as being “significantly more” or “adding an inventive concept” type of interaction feature without including: (a) an improvement to another technology or technical field, (b) an improvement to the functioning of the computer itself, or 
(c ) meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, claims 6-8 is not considered as being “significantly more”, and thus does not facilitate the claim to meet the “inventive concept”.  
As for dep. claim 9, which deal with the time frame for creating the survey and delivery of the survey, this further limits the scope of the abstract idea “time parameters or time frame”, however, they are not considered as being “significantly more” or “adding an inventive concept” to the independent claim.
As for dep. claim 12, which deal with the type of delivery channel, i.e. email or voice or text message, etc., this further limits the scope of the abstract idea “delivery channel types or features”, however, they are not considered as being “significantly more” or “adding an inventive concept” to the independent claim.
As for dep. claims 32-33, which deal with the issues of interaction content, i.e. reward membership or a device, these further limit the scope of the abstract idea “interaction content types or features”, however, they are not considered as being “significantly more” or “adding an inventive concept” to the independent claim.  Furthermore, this further limits the abstract idea of the type of interaction feature without including: (a) an improvement to another technology or technical field, (b) an improvement to the functioning of the computer itself, or 
(c ) meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, claims 32-33 are not considered as being “significantly more”, and thus does not facilitate the claim to meet the “inventive concept”.  
As shown in Example 37, claim 3, of 2019 PEG Guideline, which is found to be patent ineligible because the improvement appears to be computer automation using generic processor which is similar to the claimed invention.
2106.05(d) Well-Understood, Routine, Conventional Activity [R-08.2017] 
Another consideration when determining whether a claim recites significantly more than a judicial exception is whether the additional element(s) are well-understood, routine, conventional activities previously known to the industry. If the additional element (or combination of elements) is a specific limitation other than what is well-understood, routine and conventional in the field, for instance because it is an unconventional step that confines the claim to a particular useful application of the judicial exception, then this consideration favors eligibility. If, however, the additional element (or combination of elements) is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality, then this consideration does not favor eligibility. 


    PNG
    media_image1.png
    319
    722
    media_image1.png
    Greyscale

The process for analyzing customer interaction content with a customer service representative (CSR) and providing a survey to the user for identifying trending issue or future problem to cause a modification of behavior of business application in claim 1 is similar to that of Electric Power Group case by collecting information, analyzing them, and displaying certain results of the analysis.
Therefore, claims 1, 6-9, 12, 21-25 and 28-33 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. 	step 2B:  NO
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

On October 10, 2007, the Patent Office issued the "Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc.," 73 Fed. Reg. 57,526 (2007) (hereinafter the Examination Guidelines). Section III is entitled "Rationales to support rejections under 35 U.S.C. 103."  Within this section is the following quote from the Supreme Court: "rejections on obviousness grounds cannot be sustained by merely conclusory statements; instead there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) (quoting In re Kahn, 441 F.3d 977, 988 (Fed. Cir. 2006)).
Under the Examination Guidelines, the following is a list of rationales that may be used to support a finding of obviousness under 35 U.S.C. § 103:
(a) combining prior art elements according to known methods to yieldpredictable results; 
(b) simple substitution of one known element for another to obtainpredictable results;
(c) Use of known technique to improve similar devices (methods, orproducts) in the same way;
(d) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(e) "Obvious to try" choosing from a finite number of identified,predictable solutions, with a reasonable expectation of success; 
(f) Known work in one field of endeavor may prompt variations of it foruse in either the same field or a different one based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art; and 
(g) Some teaching, suggestion, or motivation (TSM) in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
Graham factual inquiries.

Claims 1, 6-9 and 12 (method), and 21-25 and 28 (system) are rejected under 35  U.S.C. 103(a) as obvious over:

Names					Publications:
(1) KESEL				US 6,026,387, and
(2) LUNDBERT et al.			US 2013/0.268.260, and 
(3) ALEXANDER et al.		US 2002/0.069.207, and
(4) HERRMANN et al.			US 2011/0.014.972, and 
(5) PEARCE et al.			US 2013/0.077.768, and 
As for independent claim 1 (method) and 21 (system), KESEL discloses a method for identifying and responding to trending customer issues at a customer service center based on electronically stored interactions between customers and the customer service center (CSC), the method comprising:
[1] accessing, by a survey decision engine (report of analyzed normalized comments, Fig. 5)  a plurality of transcriptions of interaction content of customer interactions, the customer interactions via a plurality of communication channels, wherein each transcription of interaction content is stored electronically with metadata and wherein each transcription interaction content and the metadata correspond to an interaction between a customer and a customer service agent at the customer service center via an interaction channel from among the plurality of communication channels;
{see col. 3, lines 28-45, and col. 4, lines 40-65, Fig. 5, a representative report of analyzed normalized comments}

    PNG
    media_image2.png
    327
    504
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    589
    550
    media_image3.png
    Greyscale

The collection of the consumer C unique identifier, purchase activity information, oral comments, interaction with consumer feedback apparatus, date and time spent, etc., and store on a data base creates “metadata correspond to a discussion between a customer contacting an agent at the customer service center”. 
for each transcription of the plurality of transcriptions:
by the survey decision engine (report of analyzed normalized comments) substantive content of each transcription using predefined speech analytics to identify a plurality of topics of the interaction and specific issues corresponding to the topic;
{see col. 2, lines 55-65: “The questionnaire-style formats are relatively inflexible, in that questions are pre-determined and leave little opportunity or means for addressing or learning the specific concerns of the particular consumer”; and col. 4, lines 1-20 “predetermined multiple choice answers, similar to the computer kiosk or consumer comment card…” which inherently reads over “predetermined multiple questions”}

    PNG
    media_image4.png
    187
    500
    media_image4.png
    Greyscale

Col. 4, lines 1-20:

    PNG
    media_image5.png
    354
    500
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    331
    500
    media_image6.png
    Greyscale

[3] based on the plurality of topics of the interaction and the specific issues corresponding to the topic identified for the transcription, determining, by survey decision engine, whether to use a standard survey or a customized survey for the customer associated with the transcript; and 
{see col. 5, lines 5-15 “an analyzer which creates a discrete normalized representation associated with each oral comment, including a comment category, at least one descriptor, at least one dimension, and an attitude.  Selected normalized representation are then analyzed based on category, descriptor, dimension, attitude, and time signal and a report is generated.}
[4] in response to determining that a survey should be used for the customer, 
[5] for each identified topic of the plurality of topics, retrieving, by the survey decision engine (Fig. 5, report of analyzed normalized comments), pre-defined question structures from a database based on the identified topic;

    PNG
    media_image7.png
    422
    550
    media_image7.png
    Greyscale

[6] determining, by the survey decision engine (Fig. 5, report of analyzed normalized comments), a customer identification number associated with the customer associated with the transcript;
{see col. 5, lines 45-55}

    PNG
    media_image8.png
    330
    500
    media_image8.png
    Greyscale

[7] retrieving, by the survey decision engine (Fig. 5, report of analyzed normalized comments), information associated with the customer based on the customer identification number;
{see col. 5, lines 45-55 “are then communicated 18 to an analyzer for analysis and recording on a database”}
[10] automatically creating, by the survey decision engine (Fig. 5, report of analyzed normalized comments),  a survey comprising the questions to the customer; 

    PNG
    media_image9.png
    634
    500
    media_image9.png
    Greyscale

[13] receiving, by the survey decision engine (Fig. 5, report of analyzed normalized comments), a survey response with survey results via one of a plurality of delivery platforms;
{see Fig. 3, and respective col. 6, lines 45-67}

    PNG
    media_image10.png
    330
    500
    media_image10.png
    Greyscale

[14] automatically analyzing, by the survey decision engine (Fig. 5, report of analyzed normalized comments), the survey results and identifying a trending issue based on survey results from a plurality of customers; and 

    PNG
    media_image11.png
    103
    500
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    472
    618
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    335
    500
    media_image13.png
    Greyscale


Legal Precedent: concept/teaching of “duplication of parts/items" for multiple effects is well known case law.  In re Harza, 124 USPQ 378, 380; 274 F. 2d 669 (CCPA 1960).   
The creation of additional survey questions regarding the identified new or future issue to be resolved to improve customer service would have been obvious as mere duplication of service for multiple effects which is a well known case law cited above.
KESEL fairly teaches the claimed invention except for explicitly discloses:
(1) using a speech analytics in step [2] to identify at least one issue arising in the interaction content, (2) step [3], (3) step [6],  (4) step [8], (5) step [9], (6)  step [10], (7) the feature “to determine a delivery channel that is different than interaction channel” in step [6], and
(8) the trending issue feature in step [13].
LUNDBERT et al. is cited to teach the use of a speech analytics to analyze content of interaction between various entities to identify the topic of interaction and specific issues.

    PNG
    media_image14.png
    337
    650
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    476
    650
    media_image15.png
    Greyscale



    PNG
    media_image16.png
    356
    790
    media_image16.png
    Greyscale

include in the automated survey design and delivery system of KESEL the speech analytics and delivery of the survey to the use using appropriate delivery channel as taught by LUNDBERT et al. for analyzing the interaction content and delivery, see [0099] and [0114].  Alternatively, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
KESEL /LUNDBERT et al. fairly teaches the claimed invention except for: step [8], step [9], step [10], and the feature “to determine a delivery channel that is different than interaction channel” in step [11], and the trending issue feature in step [14].
In a similar system and method for conducting surveys, ALEXANDER et al. the use of a pre-defined question structures and steps [8] and [10] of modifying (editing by adding questions) the pre-defined structures to include the identified specific issues to form questions for a survey specific to the customer by removing at least one question from the survey based on the retrieved information associated with the customer.
 [8] automatically creating a survey comprising the questions specific to the customer; 
{see Fig. 2, Fig. 3 and [0032]}
[9] removing at least one question from the survey based on the retrieved information associated with the customer; 
{see Fig. 2, “Create New Survey”, “Edit Existing Survey”, “Remove Question”, and Fig. 3 and [0034]}

    PNG
    media_image17.png
    420
    500
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    354
    514
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    355
    500
    media_image19.png
    Greyscale

As shown in Fig. 2, the manager can remove, edit or add questions from a survey if desired to provide accurate and efficient survey.  Therefore, it would have been obvious to a PHOSITA at the time of the invention was made to include in the automated survey design and delivery system of KESEL /LUNDBERT et al. steps [6] and [8] of modifying (editing by adding questions) the pre-defined structures to include the identified specific issues to form questions for a survey specific to the customer by removing at least one question from the survey based on the retrieved information associated with the customer as taught by ALEXANDER et al. for creating efficient and accurate survey.  Alternatively, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
except for: step [11], carrying out step [12] using the determined delivery channel, and the trending issue feature in step [14].
HERRMANN et al. is cited to teach the step of determining user item delivery channel by identifying user preferred delivery channel, see [0020], [0036], [0191] and [0321] below.

    PNG
    media_image20.png
    284
    650
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    475
    650
    media_image21.png
    Greyscale

Therefore, it would have been obvious to a PHOSITA at the time of the invention was made to include in the automated survey design and delivery system of KESEL /LUNDBERT et al./ALEXANDER et al. determination of user preferred delivery channel as taught by HERRMANN et al. cited above.  Alternatively, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  The selection of the delivery channel to be different from the interaction channel would have been obvious if this is preferable based on content associated information, a probability of engagement and a prediction of engagement, as taught in claim 21 above.
PEARCE et al. is cited to teach the feature of obtaining survey results and analyze trending issues associated with the survey results.  {see ¶¶ [0015 “dynamic reporting of issues … customer experience; …; report and correct trending issues that impede FCR and CSAT”], ¶¶ [0037 “survey results…”]
Therefore, it would have been obvious to a PHOSITA at the time of the invention was made to include in the automated survey design and delivery system of KESEL /LUNDBERT et al. / ALEXANDER et al./ HERRMANN et al. the analyzing the interaction content to identify at least one trending issue in the interaction content and create a survey as taught by PEARCE et al. for improving comments analysis as taught in ¶¶ [0015].  Alternatively, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As for dep. claim 6 (part of 1 above) and respective 22 (part of 21 above), which deal with the type of interaction content, audio data, this is taught in KESEL Fig. 1, “Oral Comment”.
As for dep. claim 7 (part of 1 above) and respective 23 (part of 21 above), which deal with other features of the audio data, real time speech recognition and analytics, this is taught in KESEL col. 11, lines 35-45 “voice-to-text conversion…. The consumer speaks directly by telephone to a transcriber which analyzes the comment as set forth above…”.  See also the teachings on Fig. 2, 16 “Associate date and time with comment”, 18 “Communicate Oral Comment to Analyzer”.
As for dep. claim 8 (part of 1 above) and respective 24 (part of 21 above), which deal with features of the metadata, identifies the customer, this is taught in KESEL col. 5, lines 50-60, wherein the provider assigns to consumers a unique identifier 11 to help tracking and 
As for dep. claim 9 (part of 1 above) and respective 25 (part of 21 above), which deal with the time frame for creating the survey, before the end of the interaction, this is taught in KESEL Fig. 2, and respective col. 2, lines 25-30 or lines 58-63.
As for dep. claim 12 (part of 1 above) and respective 28 (part of 21 above), which deal with delivery channel, i.e. interactive voice response, this is taught in KESEL col. 5, lines 1-10 “oral comments about goods and services offered by a provider”. , Fig. 3, interactive screen 60.   
SMITH ¶¶ [0022 “a telephone system… other systems and combinations of systems having different constituent interactive means, such as a computer system with Internet-based communications (e.g., e-mail transmissions), also may be used..."].
As for dep. claim 33 (part of 1 above) which deals customer’s issues raised from the user’s feedback transcription, a device, this is taught in KESEL Fig. 5, 132, Ref. 1, which deals with “Seikoni watches?” in the jewelry department that has a poor image.  Col. 10, lines 35-55, teaches the report then shows 5 raw comments that were analyzed to generate the survey summary and providers can then direct attention to resolving the problems identified by the comments.  See also comments on “Products” area (24) and Ref #. (130).
As for dep. claim 32 (part of 1 above) which deals customer’s issues raised from the user’s feedback transcription, reward membership issue, in view of KESEL’s teachings on Fig. 5, 132, Ref. 1, which deals with “Seikoni watches?” in the jewelry department that has a poor image, Products” area (24), Service (128), in which col. 10, lines 35-55, teaches the report then shows 5 raw comments that were analyzed to generate the survey summary and providers can then direct attention to resolving the problems identified by the comments.  It would have been obvious to deal with other issues normally experienced by the customer such as “reward 


    PNG
    media_image13.png
    335
    500
    media_image13.png
    Greyscale

Dependent claims 12 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over KESEL / LUNDBERT et al. / ALEXANDER et al. /HERRMANN et al. and PEARCE et al. as applied to claims 1, 6-9 above, and further in view of SMITH (2002/0.123.925).
The teachings of KESEL / LUNDBERT et al. / ALEXANDER et al./ HERRMANN et al. /PEARCE et al. is cited above.
SMITH is cited to teach to teach that the delivery channel is selected from email, or online delivery channels, see [0022].  
¶¶ [0022 “a telephone system… other systems and combinations of systems having different constituent interactive means, such as a computer system with Internet-based communications (e.g., e-mail transmissions), also may be used..."].
Therefore, it would have been obvious to a PHOSITA at the time of the invention was made to include in the automated survey design and delivery system of KESEL/ LUNDBERT et Alternatively, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  The selection of delay time period such as number of hours or days would have been obvious in view of the teaching of user’s profile and preferences and availabilities as shown in [0074] above.
Dependent claims 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over KESEL / LUNDBERT et al. / ALEXANDER et al. /HERRMANN et al. and PEARCE et al. as applied to claims 1, 6-9 and 12 above, and further in view of (7) BOUDALIER, USPG 2010/0.122.212.
The teachings of KESEL / LUNDBERT et al. / ALEXANDER et al. / HERRMANN et al. /PEARCE et al. /BANGALORE is cited above.
BOUDALIER is cited to teach the analysis of content to determine a delay time for the response/survey to the client 

    PNG
    media_image22.png
    387
    500
    media_image22.png
    Greyscale


    PNG
    media_image23.png
    658
    573
    media_image23.png
    Greyscale


    PNG
    media_image24.png
    300
    600
    media_image24.png
    Greyscale

Therefore, it would have been obvious to a PHOSITA at the time of the invention was made to include in the automated survey design and delivery system of KESEL / LUNDBERT et al. / ALEXANDER et al. /HERRMANN et al. / and PEARCE et al. the analyzing of context and time delay of the survey/feedback delivery based on the identified one or more sentiment (preference) as taught by BOUDALIER for effective response, as taught in [0074].  Alternatively, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  The selection of delay time period such as number of hours or days would have been obvious in view of the teaching of user’s profile and preferences and availabilities as shown in [0074] above.
As for dep. claim 30 (part of 1 above), which deal with more than 1 survey and different types of delivery channel, this is taught in SMITH ¶¶ [0022 “a telephone system… other systems and combinations of systems having different constituent interactive means, such as a computer system with Internet-based communications (e.g., e-mail transmissions), also may be used..."] or KESEL Figs. 3-5, and col. 10, lines 27-55 or Fig. 5.  

    PNG
    media_image25.png
    586
    550
    media_image25.png
    Greyscale

Alternatively, this is taught in HERRMANN et al. in [0020], [0036], [0191] and [0321] below.

    PNG
    media_image20.png
    284
    650
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    475
    650
    media_image21.png
    Greyscale




1 above), which deals with delay and delivery of the 2nd portion of the survey, this is taught more than 1 survey and different types of delivery channel, this is taught SMITH ¶¶ [0022 “a telephone system… other systems and combinations of systems having different constituent interactive means, such as a computer system with Internet-based communications (e.g., e-mail transmissions), also may be used..."] or KESEL Figs. 3-5, and col. 10, lines 27-55 or Fig. 5.  The delay feature is taught in BOUDALIER as shown above.  The selection of delay time period such as number of hours or days would have been obvious in view of the teaching of user’s profile and preferences and availabilities as shown in [0074] above.
Response to Arguments
Applicant's arguments on November 18, 2020, pages 9-12 are noted and the results are shown below:
I. 101 Rejection:

    PNG
    media_image26.png
    284
    750
    media_image26.png
    Greyscale

Applicant’s arguments that “the automated identification of customer issues and automated generation and updating a survey related to the identified trending customer issues is dynamic and is clearly “an improvement in the functioning of a computer, or an improvement to other technology or technical field” in particular, customer service centers that store customer interaction transcript” is noted but not persuasive.  First of all, it’s still not clear the current business problem” by “improving customer experience” and not computer related problem.  Again, the improvements appear to be “business related problems” and not problems arising in the “computer technology” and the solutions found do not improve “computer related technology or operation performance”.  The improvement using “automatically identifies the issues without human interaction” is more of a “computer automation” and this does not pass the 2B test.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to “integration of the abstract idea” into a “practical application”, the additional element of using “a processor” to perform the 10 cited steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component can not provide an inventive concept.  The claim is not patent eligible.  
See similar computer automated application that does not meet the patent eligible test as shown in 2019 PEG, see Example 37, claim 3, page 4, and Example 40, claim 2, page 12.  
Therefore, the claimed invention fails to pass test 2B.
II. 112, 2nd rejections:	Withdrawn due to amendments.

III. 103 Rejections:
Applicant’s comments are moot because the claims have been amended and new citations and rejections have been made.  

No claims are allowed.










Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Dean D Nguyen whose telephone number is (571)272-6806.  The examiner can normally be reached on MWF 7:00-4:30 ET, Telework T, Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAN D NGUYEN/Primary Examiner, Art Unit 3689